  Case 18-17889       Doc 34    Filed 12/26/18 Entered 12/26/18 14:23:09            Desc Main
                                  Document     Page 1 of 6


                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


In re                                              )   Chapter 11
                                                   )
KOMODO CLOUD, INC.                                 )   Case No. 18-17889
                                                   )
                   Debtor.                         )   Hon. Jacqueline P. Cox
                                                   )

             MOTION TO APPROVE SETTLEMENT AGREEMENT WITH
                ARROW ENTERPRISE COMPUTING SOLUTIONS

        Komodo Cloud, Inc., debtor and debtor in possession (the “Debtor”), hereby seeks entry

of an order approving its settlement agreement with Arrow Enterprise Computing Solutions

(“Arrow”) (the “Motion”). In support of the Motion, the Debtor respectfully states as follows:

                                    Jurisdiction and Venue

        1.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. Venue

is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. The consideration of this

Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(A) and (M).

                                          Background

        2.     On June 24, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtor is a cloud integrator that provides

customers with subscription-based IT resources and associated professional services. Pursuant to

§§ 1107(a) and 1108 of the Bankruptcy Code, the Debtor continues to operate its business and

manage its financial affairs as debtors in possession. No trustee, examiner or committee has

been appointed in this chapter 11 case.

        3.     The Debtor filed for bankruptcy protection because, among other things, of a

dispute with one of its former vendors, Arrow. On August 29, 2017, Arrow filed a lawsuit
    Case 18-17889      Doc 34     Filed 12/26/18 Entered 12/26/18 14:23:09              Desc Main
                                    Document     Page 2 of 6


against Komodo in the Circuit Court of Cook County seeking judgment for breach of contract,

attorney’s fees, and unjust enrichment.1 The parties stipulated to a judgment in favor of Arrow

on March 22, 2018. A stipulated judgment was entered on April 4, 2018. Under the stipulated

judgment, Arrow agreed (with certain exceptions) to forebear from enforcement of the judgment

for 90 days from the date of the parties’ stipulation.

        4.     On June 21, 2018, after the forbearance period ended, Arrow obtained a Citation

to Discover Assets (the “Citation”) from the Circuit Court. On or about June 22, 2018, Arrow

served a copy of the Citation on Wells Fargo Bank, N.A. where the Debtor had its pre-petition

bank account (the “Wells Fargo Account”). Service of the Citation on Wells Fargo had the

effect of “freezing” the Wells Fargo Account.

        5.     Arrow contends that the Citation creates a valid and duly-perfected security

interest in favor of Arrow in the amount in the Wells Fargo Account when the Citation was

served on Wells Fargo Bank, N.A. ($67,940.14). Accordingly, Arrow contends that the amount

in the Wells Fargo Account at that time is Arrow’s cash collateral. The Debtor disputes Arrow’s

contentions and contends that Arrow’s lien is either invalid or avoidable.

        6.     Initially, the Debtor operated using unencumbered funds collected from customers

post-petition. To preserve the status quo with respect to the parties’ legal right to the funds in the

Wells Fargo Account, but to give the Debtor access to those funds pending a settlement or legal

resolution of the parties’ dispute, the parties stipulated to the Debtor’s use of cash collateral.




1
  This Court take may take judicial notice of the Circuit Court proceedings in the Arrow
litigation. Gen. Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1081 (7th Cir.
1997).


                                                   2
  Case 18-17889          Doc 34     Filed 12/26/18 Entered 12/26/18 14:23:09           Desc Main
                                      Document     Page 3 of 6


        7.       The Debtor’s use of cash collateral under the stipulation was approved by the

Bankruptcy Court on an interim basis September 19, 2018 and on a final basis on October 18,

2018.

        8.       The Debtor and Arrow have now reached a global resolution of their disputes,

including Arrow’s secured claim on the Wells Fargo Account as well its claim against the

Komodo estate more generally. The parties’ agreement is embodied in a formal settlement

agreement (the “Agreement”) which is attached to this Motion as Exhibit A.

                                     Summary of the Agreement

        9.       The Agreement is a global resolution of all issues between Arrow and the Debtor,

and it can be summarized as follows:

        a.    The Debtor will propose a chapter 11 plan of reorganization that proposes to pay

              Arrow $65,000 within 30 calendar days of the plan effective date, in full satisfaction

              of any of Arrow’s claims against the Debtor and its estate.

        b. So long as the Debtor proposes a plan that is consistent with the Agreement, Arrow

              will vote for, and support confirmation of, of that plan.

                                             Relief Sought

        10.      By this Motion, the Debtor seeks entry of an order approving the Settlement

Agreement under Bankruptcy Code Sections 105 and 363 and Bankruptcy Rule 9019.

                                               Argument

        11.      “On motion by the trustee [or debtor in possession] and after notice and a hearing,

the court may approve a compromise or settlement.” Bankruptcy Rule 9019(a). Compromises are

a normal part of the bankruptcy process. Protective Comm. for Indep. Stockholders of TMT

Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968). As a matter of policy, compromises




                                                    3
  Case 18-17889        Doc 34     Filed 12/26/18 Entered 12/26/18 14:23:09             Desc Main
                                    Document     Page 4 of 6


and settlements are favored in order to minimize litigation and expedite administration of the

estate. Meyers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996); In re A & C Properties,

784 F.2d 1377, 1381 (9th Cir. 1986); accord In re Heissinger Resources Ltd., 67 B.R. 378, 383

(C.D. Ill. 1986) (“the bankruptcy court is to consider that the law favors compromise.”).

       12.     Approval of a compromise or settlement is left to the discretion of the bankruptcy

court. In re Quay Corp., Inc., 372 B.R. 378, 382 (Bankr. N.D. Ill. 2007) (citing In re Del Grosso,

106 B.R. 165, 167 (Bankr. N.D. Ill. 1989)). In general, a court will approve a settlement if it

finds that such settlement “is in the best interests of the bankruptcy estate.” In re Holly Marine

Towing, Inc., 669 F.3d 796, 801 (7th Cir. 2012) (citing In re Doctors Hosp. of Hyde Park, Inc.,

474 F.3d 421, 426 (7th Cir. 2007)).

       13.     In determining if a settlement is in the estate’s best interests, a court weighs the

costs and benefits of litigation against the terms of the settlement. Id. at 802 (citing Doctors

Hosp., 474 F.3d at 426). In general, a proposed settlement will be approved by a court if it falls

within the “reasonable range of litigation outcomes.” Id. Here, the benefits of the Agreement are

significant and the result falls well within the reasonable range of litigation outcomes.

       14.     Presently, Arrow has a secured claim of $67,940.14 because it served the Citation

pre-petition (and because the parties’ stipulated cash collateral order preserved the status quo

pending further settlement negotiations). The Debtor contends that Arrow’s secured claim may

be avoided as a preference. Even if the Arrow’s secured claim is avoided, however, Arrow still

has a $1 million general unsecured claim.

       15.     Thus, if the Debtor chose to litigate with Arrow instead of settling, the Debtor

would have to file an adversary proceeding to avoid Arrow’s secured claim. Then, even if the

Debtor prevailed, it would have to confirm a plan of reorganization over Arrow’s objection.




                                                  4
  Case 18-17889       Doc 34     Filed 12/26/18 Entered 12/26/18 14:23:09            Desc Main
                                   Document     Page 5 of 6


       16.     Arrow’s $1 million unsecured claim represents more than 90% of the Debtor’s

undisputed unsecured claims. Accordingly, the Debtor could only confirm a plan under the

“cramdown” provision of Section 1129(b). While the Debtor believes that it can confirm a plan

under Section 1129(b), a contested confirmation hearing is, by definition, costly and uncertain.

       17.     The Agreement is a win-win for the Debtor, Arrow and other general unsecured

creditors. By compromising their disputes, Arrow and the Debtor avoid significant legal fees,

create certainty about plan treatment for the Debtor’s largest creditor, and free up the Debtor’s

future cash flow to give a meaningful distribution to the Debtor’s remaining general unsecured

creditors.

                                           Conclusion

       18.     Based on the foregoing, the Debtor requests that the Court issue an order

approving the Agreement.

Dated: December 26, 2018                             Respectfully submitted,

                                                     DENTONS US LLP

                                                     /s/    Christopher E. Prince
                                                     Robert E. Richards
                                                     233 S. Wacker Drive
                                                     Suite 5900
                                                     Chicago, IL 60606

                                                     Christopher E. Prince (CA SBN 183553)
                                                     (Admitted to the Gen Bar for the ND of IL)
                                                     LESNICK PRINCE & PAPPAS LLP
                                                     315 W. Ninth Street, Suite 705
                                                     Los Angeles, CA 90015
                                                     Tel: (213) 493-6496

                                                     Proposed Attorneys for Debtor
                                                     and Debtor in Possession
                                                     Komodo Cloud, Inc.




                                                 5
  Case 18-17889       Doc 34    Filed 12/26/18 Entered 12/26/18 14:23:09               Desc Main
                                  Document     Page 6 of 6


                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


In re                                               )    Chapter 11
                                                    )
KOMODO CLOUD, INC.                                  )    Case No. 18-17889
                                                    )
                    Debtor.                         )    Hon. Jacqueline P. Cox
                                                    )

                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that on December 26, 2018, he caused a copy of

the foregoing DEBTOR’S MOTION TO APPROVE SETTLEMENT AGREEMENT

WITH ARROW ENTERPRISE COMPUTING SOLUTIONS to be filed with the Court via

the Court’s CM/ECF System, and served by notice of electronic filing.

Dated: December 26, 2018                            Respectfully submitted,

                                                    DENTONS US LLP

                                                        /s/    Christopher E. Prince
                                                        Robert E. Richards
                                                        233 S. Wacker Drive
                                                        Suite 5900
                                                        Chicago, IL 60606

                                                        Christopher E. Prince (CA SBN 183553)
                                                        Admitted to the General Bar
                                                        for the ND of Illinois
                                                        LESNICK PRINCE & PAPPAS LLP
                                                        315 W. Ninth Street, Suite 705
                                                        Los Angeles, CA 90015

                                                        Attorneys for Debtor
                                                        and Debtor in Possession
                                                        Komodo Cloud, Inc.




                                                6
